Appeal from an order of the Supreme Court, Oneida County (Joan E. Shkane, A.J.), entered January 13, 2015. The order, inter alia, granted primary physical custody of the parties’ children to plaintiff.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Smith, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.